Per Curiam :
A mere temporary suspension of the business of the establishment for the purpose of repairing, or from want of a supply of materials, is clearly not ceasing to operate the establishment within the meaning of the policy. No mortgage on the property insured is shown to have been executed contrary to the provisions of the renewed policy on which the claim for this loss is made. It does not appear that a copy of the application was attached to the policy so as to make it admissible in evidence under § 1 of the act of May 11, 1881. Purdon’s Digest, 924, pi. 108.
Judgment affirmed.